                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plaintiff,                    EXHIBIT LIST

         vs.                                             Case No.      8:18MJ489
                                                         Deputy:       Mary Beth McFarland
 GARY FELLOWS,
                                                         Reporter:     Digital Recorder
                            Defendant.                   Date:         January 3, 2019



PLF      DFT    3       DESCRIPTION                              OFF     OBJ   RCVD   NOT    DATE
                PTY                                                                   RCVD
1                       E-mail from Quintin Erdman               X             X             01/03/19




OBJECTIONS
       R: Relevancy
       H: Hearsay
       A: Authenticity
       O: Other (specify)




                                                     1
